Title: From Thomas Jefferson to the County Lieutenants of King William and Hanover, 8 May 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
Richmond May 8th. 1781.

The British [&c. to the words ‘with these Arms in their hands’]1 to Richmond where they will receive orders to join Major General Marquis Fayette. When you shall be possessed [&c.] Whenever it is over they shall be discharged except the number called for by my Letter of yesterday who will be retained to perform a full tour. It is probable [&c. to the end.] I am &c.,

Tho Jefferson

